Citation Nr: 1453003	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right shoulder disability. 

2.  Entitlement to service connection for a skin rash, to include as result of undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty on United States Army from July 1986 to October 1968 and from October 1989 to October 1995. 

This matter comes on appeal to the Board of Veterans Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which in pertinent part, awarded service connection for right shoulder disability and assigned a 10 percent evaluation from February 6, 2006 and denied entitlement to service connection for a skin rash. 

In March 2007, the RO increased the right shoulder rating from 10 to 30 percent, effective for the entire time on appeal.  Since the Veteran has not been awarded the maximum available rating and he has not withdrawn his appeal, the issue of an evaluation above the current 30 percent remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The Veteran was scheduled for a Board hearing in July 2011.  He notified the Board prior to his hearing date that he would not be able to attend, needed 60 days to submit additional medical evidence, and did not want his hearing rescheduled.  A second Board hearing was scheduled in January 2012 but he failed to appear.  As the record does not indicate that he has requested that the hearing be rescheduled, the Board deems the request to be withdrawn.  38 C.F.R. § 20.704 (2014).

In July 2012, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand directives, the Veteran was afforded August 2012 VA examinations in conjunction with his claims.   As the requested development has been completed, no further action to ensure compliance with the remand directive is required.   See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that it has reviewed both the Veteran's physical claims file and paperless claims file to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by no more than limited range of motion to midway between side and shoulder level due to pain, and with history of recurrent dislocation, but no evidence of nonunion of the clavicle or scapula of the right shoulder.

2.  The Veteran's current diagnosed skin disorder, atopic dermatitis, did not have an onset during any of his periods of service, and the preponderance of the compete lay and medical evidence is against a finding that it is otherwise related to his periods of service, to include as a symptom of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for residual of fractured right scapula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, and 5203 (2014).

2.  The criteria for entitlement to service connection for a skin rash disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for right shoulder disability.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).
  
With respect to his service connection claim, the Veteran was advised in a March 2006 and February 2007 notice letters about the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.   He was also provided VCAA notice for service connection based on an undiagnosed illness.  The Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.   

Although the February 2007 notice was sent after the Veteran's claim was initially adjudicated in September 2006, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the notice letters fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and after this notice was provided the case was readjudicated in August 2012, and a SSOC was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (SSOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision).  

Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claim for service connection.  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for right shoulder disability.
In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
  
VA has also provided the Veteran with VA joint examinations in June 2006 and August 2012 in conjunction with his right shoulder disability.   In each of these examination reports, the examiners identified the nature of the Veteran's disability and recorded his reported history as well as the findings from clinical evaluation.  The Veteran was also provided with an August 2012 VA skin examination, in which the examination report shows that the VA examiner reviewed the claims folders and recorded the Veteran's reported history and the clinical findings in the examination reports.  The VA skin examiner also provided a medical conclusion on the nature and etiology of the Veteran's claimed skin rash as well as provided a comprehensive statement in support of his medical conclusion.  The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges the Veteran's representative's assertion that the Veteran should be afforded with another VA joint examination because his right shoulder disability was last evaluated by VA more than two years ago.  See November 2014 Informal Hearing Presentation.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.   38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.   VAOPGCPREC 11-95.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for a higher rating for her right shoulder disability that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Rating the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

 VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran claims that he is entitled to higher ratings for the service-connected right shoulder disability.  The medical records show that the right upper extremity is the Veteran's major upper extremity, thus the right shoulder disability will be rated as a major extremity.  38 C.F.R. § 4.69.  He is currently assigned a 30 percent evaluation under Diagnostic Code 5201, pertaining to limitation of arm motion. 

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the arm at the shoulder level (90 degrees).  A 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level (45 degrees).  A 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

Other potentially applicable Diagnostic Codes are Diagnostic Codes 5202 and 5203.  Under Diagnostic Code 5202, for other impairment of the humerus, involving recurrent dislocation of scapulohumeral joint, a 20 percent rating requires infrequent episodes and guarding of arm movement at shoulder level, and a 30 percent rating requires frequent episodes and guarding of all arm movement.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula, a 10 percent rating requires malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  That is the highest rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a.

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external rotation.  Limitation of motion at the shoulder level equates to 90 degrees of either flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.

A review of the service treatment records shows the Veteran suffered an acute injury to his right shoulder, which resulted in recurrent anterior shoulder dislocation and required surgical repair.  He underwent right shoulder anterior reconstruction.  He later received pain medication and physical therapy.  During the period under appeal, the Veteran has been evaluated twice by VA. 

In June 2006, the Veteran was afforded a VA general medical examination in which his right shoulder disability was evaluated.  The examination report shows that the Veteran complained of constant aching pain in his right shoulder, which has gradually increased since service.  He reported that he was self-employed as a plumber and he was not able to work above his shoulder with his right arm for more than 20 seconds at a time because of pain.  He denied that his right shoulder disability resulted in weight restriction but his disability did result in positional restriction.  Clinical evaluation revealed he had arm motion limited to 110 degrees on flexion due to pain and he arm motion limited 85 degrees on abduction due to pain after repetitive use and pain increased with additional use.  There was evidence of painful motion and tenderness on palpation of the anterior aspect, but there was no evidence of decreased strength, lack of coordination, or lack of endurance.  VA x-ray film revealed no abnormalities involving the right shoulder.  The VA examiner concluded that the Veteran's disability results in minimal ability to function for any length of time with his right arm above shoulder level. 

The Veteran underwent a VA joint examination in August 2012 to evaluate the severity of his right shoulder disability.  The examination report shows that the Veteran complained of shoulder pain and limited arm motion where he cannot work with his arm over his head.  Clinical evaluation revealed slight limitation of motion with flexion limited to 160 degrees when pain begins, but there was no evidence of additional limitation of motion after repetitive use.  The VA examiner concluded that there was no evidence of functional loss due to right shoulder disability.  It was noted that the Veteran had a history of dislocation but there was no evidence of guarding the right shoulder or decreased muscle strength.  There was no evidence of impairment of the humerus.  

Based on a review of the evidence, the Board finds that an initial evaluation in excess of 30 percent for right shoulder disability is not warranted.  Here, the record demonstrates that the Veteran's right shoulder disability is manifested by no more than complaints of constant pain, some tenderness and with minimal ability to use his arm above shoulder level.  Notably, for the Veteran's right shoulder disability to warrant an evaluation in excess of 30 percent there must be evidence of limitation of motion of the arm to 25 degrees from the side or evidence of frequent episodes of dislocation with guarding of all arm movement.  See 38 C.F.R. § 4.71, Diagnostic Codes 5201 and 5202.  

Here, although the Veteran has a history of recurrent dislocation in service, the current medical evidence does not reflect that he suffers from recurrent episodes of dislocation and there was no evidence of guarding of arm movement on clinical evaluation.   An evaluation in excess of 30 percent based on other impairment of the humerus, involving recurrent dislocation, is not warranted.  See 38 C.F.R. § 4.71, Diagnostic Code 5202. 

An evaluation in excess of 30 percent is also not warranted based on limitation of arm motion.  The clinical evidence demonstrates that the Veteran has range of motion in his right arm well beyond 25 degrees.  In this regard, at most, the Veteran had limitation in right shoulder flexion to 110 degrees, with pain and increased pain with movement above the shoulder.  As limitation of motion is not functionally limited to less than midway between the side and shoulder level, the criteria for an evaluation in excess of 30 percent rating under Diagnostic Code 5201 for the right shoulder have not been met, even considering additional limitation of motion due to pain, fatigability, incoordination, or other factors.  The evidence does not show that the Veteran has limitation of shoulder motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Nevertheless, the Veteran maintains that his right shoulder disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for right shoulder disability.  Therefore, the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted. 38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Other Considerations 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's disability present such an exceptional disability picture that the applicable schedular criteria are inadequate.  The Veteran's right shoulder disability is manifested by subjective complaints of pain but with full range of motion and no x-ray evidence of nonunion; which are symptoms specifically contemplated by the rating schedule.  There is no indication of alleged or observed symptomatology of the Veteran's disability that is not already generally recognized through the existing rating criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In any event, the Veteran has not shown that his service-connected disability under evaluation caused him marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's disability affects his functional capacity, he has not asserted, and the evidence of record does not demonstrate, that his disability has caused marked inference with his employment.  Moreover, the Veteran's service-connected disability also do not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of his right shoulder disability.  Notably, evidence of record shows that the Veteran was currently self-employed as a plumber.  As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran contends that he has a current skin rash condition that is due to an undiagnosed illness related to his service in the Persian Gulf.  In the alternative, the Veteran asserts that his current skin rash disorder had an onset during his period of service, and he has continued to experience recurrent skin rashes since his periods of service.  

Undiagnosed Illness Claim 

Inasmuch as the record indicates that the Veteran served in served in Southwest Asia from December 1990 to May 1991, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(b).

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness.  This further includes such chronic medically unexplained multi-symptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Here, the competent evidence of record does not demonstrate that presumptive service connection is warranted for a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran's claimed skin symptomatology is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, because his symptomatology has been attributed to known condition.  His skin rash condition also not been attributed to a medically unexplained multi-symptom illness, or as residuals of one of the infectious diseases listed in 38 C.F.R. § 3.317.  In this regard, medical records show that the Veteran has been diagnosed with atopic dermatitis.  See April 2004 treatment note for diagnosis of atopic dermatitis as well as the report of an August 2012 VA skin examination shows diagnosis of atopic dermatitis.  Since there is a clinical diagnosis of record for the claimed skin disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection for this condition.

The availability of presumptive service connection for a disability based on a qualifying chronic disability under 38 C.F.R. § 3.317, however, does not preclude an appellant from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Direct Service Connection 

The Board now turns to the Veteran's contentions that his diagnosed dermatitis is etiologically related to his period of service.  He contends that he first experienced skin problems during his second period of service, and he has continued to experience similar skin problems since then.  The Veteran reports that he intermittently experiences a skin rash on the right arm.  The Veteran asserts that his current skin disorder is related to his period of service.  
 
A review of the Veteran's service treatment records from his first period of service does not show any complaints, treatment or diagnosis for any skin problems.  His service treatment records from his second period of service show that he did seek treatment in August 1992 for complaints of an itchy, red rash on both his ankles that had spread to his calf.  It was felt that he had contact with poison ivy and he was assessed with contact dermatitis and treated with a topical cream.  A March 1995 treatment record shows that he presented with complaints of a rash under his left arm for the past months that would not resolve.  He was assessed with a fungal infection and prescribed medication.  None of the subsequent service treatment records show complaints of skin problems.  The record does not contain a report of medical evaluation or medical history at the time of his separation from his second period of service.  

The first post-service evidence of record of any skin problems comes in April 2004, when the Veteran sought private treatment for complaints of skin rash on his right arm.   At the time, he reported that he was chopping wood and doing a lot of yard work under the house.  He had developed an itchy rash and it was felt that it was most likely the result of expose to poison oak.  He was assessed with atopic dermatitis and prescribed medication.  

In August 2012, the Veteran underwent a VA skin examination.  This examination report shows that the Veteran complained of intermittent skin rash on his right arm, but he denied seeking treatment for long time.  At the time of the examination, the VA examiner observed no objective evidence of skin rash.  The VA examiner opined that it was less likely than not that the Veteran's current diagnosed skin disorder, atopic dermatitis, was related to his period of service, to include in-service treatment for skin problems.  The VA examiner noted that a review of the service treatment records showed that the Veteran was treated for two self-limited skin problems, and in both instances, the skin problems resolved with treatment and healed without residuals.  The VA examiner further noted that there was no post-service evidence of skin problems until nine years after the Veteran's separation from service.  The VA examiner concluded that the weight of medical literature does not support a nexus between single self-limited contact dermatitis and fungal infections that healed and resolved without residuals and the later development of atopic dermatitis. 

Based on a review of the foregoing evidence, the Board finds there is no competent and credible evidence that the Veteran's current skin are related to some aspect of his service, to include his in-service treatment for skin problems. 

Initially, the Board first observes that there is no medical evidence showing that the Veteran's atopic dermatitis was incurred during his first period of service.  Although the Veteran was treated for contact dermatitis and fungal infection during his second period of service, the August 2012 VA examiner concluded that each of these episodes of skin problems were considered self-limiting and resolved with treatment.  Moreover, none of the subsequent service treatment records show complaints of skin problems.  The competent medical evidence of record does not demonstrate that the Veteran's current diagnosed skin disorder, atopic dermatitis, was incurred during his period of service.  

In addition, the record lacks medical evidence establishing a possible relationship between the Veteran's current skin disorder, contact dermatitis, and his periods of service.  The August 2012 VA examiner concluded that the Veteran's current diagnosed skin disorder was less likely than not related to his periods of service, to include his in-service treatment for skin problems.  The examiner supported this medical conclusion by noting the skin problems shown in service were self-limiting in nature and resolved with treatment as well as the absence of skin complaints until 2004.  For these reasons, the Board finds this examination report to be by far the most probative evidence of record.  In short, there is no medical opinion contained in the record that links the Veteran's current skin disorder to his service in order to support an award for service connection.  See 38 C.F.R. § 3.303.

The Veteran's assertions are the only evidence relating his current diagnosed skin disorder to service.  However, the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence regarding matters that go beyond lay observation, such as etiology of skin diseases.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).  Notably, the question of etiology of skin disorder extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Therefore, to the extent, his statements attempt to show an etiological connection between his current diagnosed skin disorders and service, this is simply not competent or persuasive evidence.  Simply put, there is no medical evidence on file linking the Veteran's current diagnosed skin disorder to any aspect of his military service.  The Veteran is not a medical professional competent to provide such a link by mere statements alone.  There is no competent medical evidence indicating that the Veteran's disorder is otherwise related to his service.

With respect to the Veteran's lay assertions of continuity of symptomatology since service, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed skin disabilities are not listed as chronic conditions.  Therefore, service connection based on continuity of symptomatology is not warranted.

In sum, the Veteran has a diagnosed skin disorder (atopic dermatitis), and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection for this condition.  Further, the weight of the evidence is against a finding that the Veteran's current skin disorder is related to his service.  As such, the preponderance of the medical evidence is against an award of service.   Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The claim must be denied.



ORDER

Entitlement to an initial evaluation in excess of 30 percent for right shoulder disability is denied. 

Entitlement to service connection for skin rash is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


